Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, there is no prior art nor reasons to modify any prior art to have a lower flange of the spar extending into the at least one air chamber with each of the plurality of air outlets comprises an aperture in the lower flange such that an airflow is routed from the at least one air chamber through the air outlets. The limitations stated along with the other limitations of the independent claim give reason for allowance. Claim 2 is allowable as being dependent on Claim 1.
Regarding Claim 5, there is no prior art nor reasons to modify any prior art to have the lower flange comprising a plurality of slots extending underneath the back skin as the air outlets. The limitations stated along with the other limitations of the independent claim give reason for allowance.
Regarding Claim 6, there is no prior art nor reasons to modify any prior art to have the back skin comprising a plurality of dimples in fluid communication with the air inlet, wherein the dimples have lower openings that face into the gap and act as the air outlets.  The limitations stated along with the other limitations of the independent claim give reason for allowance. Claim 7 is allowable as being dependent on Claim 6.
Regarding Claim 8, there is no prior art nor reasons to modify any prior art to have a girder attached to the spar and the back skin wherein the girder comprises a plurality of slots extending between the upper edge and the lower edge, such that the lower ends of the slots adjacent the bottom section form the air outlets. The limitations stated along with the other limitations of the independent claim give reason for allowance. Claims 9-15 are allowable as being dependent on Claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the
issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions
should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644